 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KYREE BREEDLOVE,                                  No. 1:18-cv-01669-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DISMISSING
14   V. FIGUEROA, et al.,                              CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                    (Doc. No. 11)
16

17

18          Plaintiff Kyree Breedlove is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 15, 2019, the assigned magistrate judge screened the complaint and found that

22   plaintiff had stated a cognizable claim for an excessive use of force in violation of the Eighth

23   Amendment against defendant Figueroa but failed to state any cognizable claims against any

24   other defendants. (Doc. No. 9.) Plaintiff was granted leave to file an amended complaint or

25   notify the court of his willingness to proceed only on the claim found to be cognizable within

26   thirty (30) days after service of the screening order. (Id. at 4–5.) On May 28, 2019, plaintiff

27   notified the court of his willingness to proceed only on the cognizable claim identified by the

28   magistrate judge in the screening order. (Doc. No. 10.)
                                                      1
 1          Consequently, on June 3, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s claim for excessive use of

 3   force in violation of the Eighth Amendment against defendant Figueroa, and that all other claims

 4   and defendants be dismissed. (Doc. No. 11.) The findings and recommendations were served on

 5   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 6   days after service. (Id. at 5.) No objections have been filed and the time in which to do so has

 7   now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   findings and recommendations are supported by the record and by proper analysis.

11          Accordingly:

12          1. The findings and recommendations issued on June 3, 2019 (Doc. No. 11) are adopted

13               in full;

14          2. This action shall proceed on plaintiff’s excessive use of force claim in violation of the

15               Eighth Amendment against defendant Figueroa;

16          3. All other claims and defendants are dismissed based on plaintiff’s failure to state

17               cognizable claims for relief; and

18          4. This action is referred back to the assigned magistrate judge for further proceedings

19               consistent with this order.

20   IT IS SO ORDERED.
21
        Dated:      August 8, 2019
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
